DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 17-23 and 25-27 and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,194,350. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. the base station is configured for a split bearer option).
Claim 15 of Instant Application
Claim 1 of 10,194,350
A base station, comprising: 
A base station, comprising: 
a controller configured to control downlink data flow transmitted to a terminal via another base station based on a feedback from the another base station; 
a controller configured to control a downlink data flow, to a terminal, via another base station based on feedback from the another base station;  
a transmitter configured to transmit, to the another base station, a downlink data and information indicating whether the feedback is requested or not; and 
a transmitter configured to transmit, to the another base station, downlink data and a parameter containing a value of 0 or 1; and 

a receiver configured to receive the feedback from the another base station, if the information indicates the feedback is requested; wherein the information is expressed by a value; wherein if the value is 1, the receiver receives the feedback from the another base station; and wherein a value 0 indicates that a feedback is not requested, and a value 1 indicates that the feedback is requested
a receiver configured to receive the feedback from the another base station if the parameter contains the value of 1, wherein: the value of 0 indicates that the feedback is not requested, and the value of 1 indicates that the feedback is requested, and 

the base station is configured for a split bearer option.


Allowable Subject Matter
Claims 15, 17-23 and 25-27 and 29-31 would be allowable if the terminal disclaimer (for 10,194,350) is timely filed to overcome the rejection based on nonstatutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in the record (in particular, R3-141095 to NSN et al. (hereinafter “NSN”)) does not disclose, with respect to claim 15, wherein the information is expressed by a value; wherein if the value is 1, the receiver receives the feedback from the another base station; and wherein a value 0 indicates that a feedback is not requested, and a value 1 indicates that the feedback is requested as claimed.  Rather, NSN teaches MeNB requesting the frequency of the periodical feedback (section 2.3).  The same reasoning applies to claims 23 and 27 mutatis mutandis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
He (US Pub. 2017/0078918) teaches SeNB sending feedback to MeNB (Figure 7).
Basu Mallick et al. (US Pub. 2016/0164793) teaches MeNB asking for Delivery Success Indication [0243] and SeNB transmit Delivery Success Indication to MeNB as configured by the MeNB [0231].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414